EXHIBIT 10.2

2011 Stock Incentive Plan
of Honeywell International Inc. and its Affiliates

Restricted Unit Agreement

RESTRICTED UNIT AGREEMENT made in Morris Township, New Jersey, as of the [DAY]
day of [MONTH, YEAR] (the “Award Date”) between Honeywell International Inc.
(the “Company”) and [EMPLOYEE NAME] (the “Employee”).

1.Grant of Award. The Company has granted you [NUMBER] Restricted Units, subject
to the provisions of this Agreement and the 2011 Stock Incentive Plan of
Honeywell International Inc. and its Affiliates (the “Plan”). The Company will
hold the Restricted Units [and Additional Restricted Units (as defined in
Section 2)] in a bookkeeping account on your behalf until they become payable or
are forfeited or cancelled.

2.[FOLLOWING INCLUDED AT COMMITTEE’S DISCRETION: Dividend Equivalents. Except as
otherwise determined by the Committee, in its sole discretion, you will earn
Dividend Equivalents in an amount equal to the value of any cash or stock
dividends paid by the Company upon one Share of Common Stock for each unvested
Restricted Unit or Additional Restricted Unit (as defined below) credited to
your bookkeeping account on a dividend record date. In the case of cash
dividends, the Company shall credit to your bookkeeping account, on each
dividend payment date, an additional number of Restricted Units (“Additional
Restricted Units”) equal to (a) divided by (b), where (a) equals the total
number of unvested Restricted Units and Additional Restricted Units, if any,
subject to this Agreement on such date multiplied by the dollar amount of the
cash dividend paid per Share of Common Stock on such date, and (b) equals the
Fair Market Value of a Share on such date. If a dividend is paid to holders of
Common Stock in Shares, the Company shall credit to you, on each dividend
payment date, Additional Restricted Units equal to the total number of unvested
Restricted Units and Additional Restricted Units subject to this Agreement on
such date multiplied by the Share dividend paid per Share of Common Stock on
such date. Additional Restricted Units are subject to the same restrictions,
including but not limited to vesting, transferability and payment restrictions,
that apply to the Restricted Units to which they relate.]

3.Payment Amount. Each Restricted Unit [and Additional Restricted Unit]
represents one (1) Share of Common Stock.

4.Vesting. Except in the event of your Termination of Employment due to death[
or Full Retirement], the incurrence of a Disability, or as otherwise provided in
Section 8 of this Agreement relating to a Change in Control, the Restricted
Units [and Additional Restricted Units] will vest as follows: [VESTING
PROVISIONS CONSISTENT WITH THE PLAN].

--------------------------------------------------------------------------------



5.Form and Timing of Payment. Vested Restricted Units will be redeemed solely
for Shares. [FOLLOWING INCLUDED AT COMMITTEE’S DISCRETION: Except as otherwise
determined by the Management Development and Compensation Committee (the
“Committee”), in its sole discretion, vested Additional Restricted Units will be
redeemed solely for Shares.] [Subject to a deferral election made pursuant to
Section 12, and] except as otherwise provided in Section 7(b) below, payment of
vested Restricted Units [and Additional Restricted Units] will be made as soon
as practicable following the applicable vesting date but in no event later than
two and one-half (2-1/2) months following the end of the calendar year in which
the vesting date occurs. As determined by the Company in its sole discretion
prior to the vesting date, any fractional Shares may be paid in cash or rounded
up or down to the nearest whole Share.

6.Termination of Employment. Except as otherwise provided in Sections 7(a) and 8
of this Agreement, any Restricted Units [and Additional Restricted Units] that
have not vested as of your Termination of Employment will immediately be
forfeited, and your rights with respect to these Restricted Units [and
Additional Restricted Units] will end.

7.Full Retirement, Death or Disability.

a.Vesting. If your Termination of Employment occurs due to death or you incur a
Disability before the last vesting date described in Section 4 of this
Agreement, all of your unvested Restricted Units [and Additional Restricted
Units] will vest as of your Termination of Employment or Disability, as
applicable. If you are deceased, the Company will make a payment to your estate
only after the Committee has determined that the payee is the duly appointed
executor or administrator of your estate, subject to Section 7.14 of the Plan.

[INCLUDE AS APPLICABLE: If your Termination of Employment due to Full Retirement
occurs before the last vesting date described in Section 4 of this Agreement,
you will be vested in an additional number of Restricted Units [and related
Additional Restricted Units] equal to the product of (a) times (b), minus (c),
where (a) equals the total number of Restricted Units specified in Section 1 of
this Agreement [plus the total number of Additional Restricted Units (both
vested and unvested) credited to you as of your Termination of Employment], (b)
equals the ratio of your complete years of service as an employee of the Company
or its Affiliates between the Award Date and your Termination of Employment, and
the number of complete years of service required under this Agreement to be
fully vested in all Restricted Units [and Additional Restricted Units], and (c)
equals the number of Restricted Units [and Additional Restricted Units] that
vested before your Termination of Employment.

OR For the avoidance of doubt, if your Termination of Employment due to Full
Retirement occurs before the last vesting date described in Section 4 of this
Agreement, you will not vest in any Restricted Units [or Additional Restricted
Units] as a result of your termination.

OR If your Termination of Employment due to Full Retirement occurs before the
last vesting date described in Section 4 of this Agreement, you will be vested
in an

--------------------------------------------------------------------------------



additional number of Restricted Units [and related Additional Restricted Units]
equal to [INSERT VESTING PROVISION ON FULL RETIREMENT].]

b.Payment. [Subject to a deferral election made pursuant to Section 12,] if your
Termination of Employment occurs due to death[ or Full Retirement,] or you incur
a Disability, before the last vesting date described in Section 4 of this
Agreement, payment for vested Restricted Units [and Additional Restricted Units]
will be made as soon as practicable following your Termination of Employment or
Disability, as applicable, but in no event later than the last day of the
calendar year in which such Termination of Employment or Disability occurs.
[INCLUDE AS APPLICABLE: Notwithstanding the preceding sentence, if you are a
“specified employee” under Section 409A of the Code as of the date of your
Termination of Employment occurs due to Full Retirement, payment for vested
Restricted Units [and Additional Restricted Units] will be made on the first
business day of the first calendar month that begins after the six-month
anniversary of your Termination of Employment, or, if earlier, your death.

[Subject to a deferral election made pursuant to Section 12,] if (i) you are
eligible for Full Retirement on the Award Date or you become eligible for Full
Retirement before the last vesting date described in Section 4 of this Agreement
and (ii) your Termination of Employment does not occur before the last vesting
date described in Section 4 of this Agreement, payment for vested Restricted
Units [and Additional Restricted Units] will be made as soon as practicable
following the applicable vesting date described in Section 4 of this Agreement
but in no event later than the last day of the calendar year in which each such
vesting date occurs.]

8.Change in Control. In the event of a Change in Control, the following
provisions apply:

a.Cashout of Awards. Unless adjusted or exchanged pursuant to Section 5.3(c),
5.3(d)(ii) or 5.3(e) of the Plan (concerning rollover of outstanding awards in
certain circumstances), Restricted Units [and Additional Restricted Units] that
have not vested or terminated as of the date of the Change in Control will
immediately vest. No later than the earlier of 90 days after the date of the
Change in Control or two and one-half months after the end of the calendar year
in which the Change in Control occurs, you will receive for the Restricted Units
[and Additional Restricted Units] a single payment in cash equal to the product
of the number of outstanding Restricted Units [and Additional Restricted Units]
as of the date of the Change in Control (including any Restricted Units [and
Additional Restricted Units] that vest pursuant to this Section 8) and an amount
equal to the greater of (i) the highest price per Share paid by the Successor,
as determined by the Committee, and (ii) the highest Fair Market Value during
the period of 90 days that ends on the date of the Change in Control. Any
securities or other property that is part or all of the consideration paid for
Shares pursuant to the Change in Control will be valued at the higher of (x) the
valuation placed on the securities or property by any entity that is a party
with the Company to the Change in Control, or (y) the valuation placed on the
securities or property by the Committee.

--------------------------------------------------------------------------------



b.Rollover of Awards. If adjusted or exchanged pursuant to Section 5.3(c),
5.3(d)(ii) or 5.3(e) of the Plan (concerning rollover of outstanding awards in
certain circumstances), Restricted Units [and Additional Restricted Units] that
have not vested or terminated as of the date of the Change in Control will
continue to vest in accordance with the schedule described in Section 4 of this
Agreement (or as adjusted if more favorable); provided, however, that if you
incur an involuntary Termination of Employment not for Cause (as defined in
Section 2.7 of the Plan) or a voluntarily Termination of Employment for Good
Reason (as defined in Section 5.4(d) of the Plan) on or before the second
anniversary of the date of the Change in Control, Restricted Units [and
Additional Restricted Units] that have not vested or terminated as of your
Termination of Employment will immediately vest in full and be settled no later
than the earlier of 90 days after the Termination of Employment or two and
one-half months after the end of the calendar year in which the Termination of
Employment occurs.

9.Withholdings. The Company or your local employer shall have the power and the
right to deduct or withhold, or require you to remit to the Company or to your
local employer, prior to any issuance or delivery of Shares on Restricted Units
[or Additional Restricted Units], an amount sufficient to satisfy taxes imposed
under the laws of any country, state, province, city or other jurisdiction,
including but not limited to income taxes, capital gain taxes, transfer taxes,
and social security contributions, and National Insurance Contributions, that
are required by law to be withheld as determined by the Company or your local
employer.

10.Transfer of Award. You may not transfer the Restricted Units, [Additional
Restricted Units] or any interest in such Units except by will or the laws of
descent and distribution or except as otherwise permitted by the Committee and
as specified in the Plan. Any other attempt to dispose of your interest will be
null and void.

11.Requirements for and Forfeiture of Award.

a.General. The Award is expressly contingent upon you complying with the terms,
conditions and definitions contained in this Section 11 and in any other
agreement (including but not limited to Section 11 of the Stock Option Award
Agreement for the Option granted on February 25, 2011, if applicable) that
governs your noncompetition with Honeywell, your nonsolicitation of Honeywell’s
employees, customers, suppliers, business partners and vendors, and/or your
conduct with respect to Honeywell’s trade secrets and proprietary and
confidential information.

b.Remedies.

1.You expressly agree and acknowledge that the forfeiture provisions of
subsection 11.b.2. of this Agreement shall apply if, from the Award Date until
the date that is twenty-four (24) months after your Termination of Employment
for any reason, you (i) enter into an employment, consultation or similar
agreement or arrangement (including any arrangement for service as an agent,
partner, stockholder, consultant, officer or director) with any entity or person
engaged in a business in which Honeywell is engaged if the business is
competitive (in the sole judgment of the Committee) with Honeywell and

--------------------------------------------------------------------------------



the Committee has not approved the agreement or arrangement in writing, or (ii)
make any statement, publicly or privately (other than to your spouse and legal
advisors), which would be disparaging (as defined below) to Honeywell or its
businesses, products, strategies, prospects, condition, or reputation or that of
its directors, employees, officers or members; provided, however, that nothing
shall preclude you from making any statement in good faith which is required by
any applicable law or regulation or the order of a court or other governmental
body, or (iii) write or contribute to a book, article or other media
publication, whether in written or electronic format, that is in any way
descriptive of Honeywell or your career with Honeywell without first submitting
a draft thereof, at least thirty (30) days in advance, to the Honeywell
International Inc. Senior Vice President and General Counsel, whose judgment
about whether such book, article or other media publication is disparaging shall
be determinative; or such a book, article or other media publication is
published after a determination that it is disparaging.

For purposes of this subsection 11.b.1, the term “disparaging” shall mean any
statement or representation (whether oral or written and whether true or untrue)
which, directly or by implication, tends to create a negative, adverse, or
derogatory impression about the subject of the statement or representation or
which is intended to harm the reputation of the subject of the statement or
representation.

2.In addition to the relief described in any other agreement that governs your
noncompetition with Honeywell, your nonsolicitation of Honeywell’s employees,
customers, suppliers, business partners and vendors, and/or your conduct with
respect to Honeywell’s trade secrets and proprietary and confidential
information, if the Committee determines, in its sole judgment, that you have
violated the terms of any such agreement, or you have engaged in an act that
violates subsection 11.b.1. of this Agreement, (i) any Restricted Units [and
Additional Restricted Units] that have not vested under this Agreement shall
immediately be cancelled, and you shall forfeit any rights you have with respect
to such Units as of the date of the Committee’s determination, and (ii) you
shall immediately deliver to the Company Shares equal in value to the Restricted
Units [and Additional Restricted Units] you received during the period beginning
twelve (12) months prior to your Termination of Employment and ending on the
date of the Committee’s determination.

3.Notwithstanding anything in the Plan or this Agreement to the contrary, you
acknowledge that the Company may be entitled or required by law, Company policy
or the requirements of an exchange on which the Shares are listed for trading,
to recoup compensation paid to you pursuant to the Plan, and you agree to comply
with any Company request or demand for recoupment.

12.[FOLLOWING INCLUDED AT COMMITTEE’S DISCRETION: Deferral of Payment. If you
would like to defer payment on the Restricted Units and related Additional
Restricted Units, you may do so in writing on the deferral form provided with

--------------------------------------------------------------------------------



this grant setting forth your desired payment schedule. The deferral will not be
permitted if, within the determination of the Company, such deferral would
result in a violation of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and the regulations promulgated thereunder. If the deferral
is not permitted, then payment will be made as provided in Section 5 or 7(b), as
applicable. All Additional Restricted Units will be subject to the same deferral
restrictions as the Restricted Units to which they relate. Except as otherwise
determined by the Company, Dividend Equivalents credited on deferred Restricted
Units and deferred Additional Restricted Units will be paid in cash as soon as
practicable following the date such Dividend Equivalents are credited but in no
event later than 2-1/2 months following the end of the year in which the
Dividend Equivalents vest.]

13.Restrictions on Payment of Shares. Payment of Shares for your Restricted
Units [and Additional Restricted Units] is subject to the conditions that, to
the extent required at the time of exercise, (i) the Shares underlying the
Restricted Units [and Additional Restricted Units] will be duly listed, upon
official notice of redemption, upon the New York Stock Exchange, and (ii) a
Registration Statement under the Securities Act of 1933 with respect to the
Shares will be effective. The Company will not be required to deliver any Common
Stock until all applicable federal and state laws and regulations have been
complied with and all legal matters in connection with the issuance and delivery
of the Shares have been approved by counsel for the Company.

14.Adjustments. Any adjustments to the Restricted Units [and Additional
Restricted Units] will be governed by Section 5.3 of the Plan.

15.Disposition of Securities. By accepting the Award, you acknowledge that you
have read and understand the Company’s policy, and are aware of and understand
your obligations under applicable securities laws in respect of trading in the
Company’s securities. The Company will have the right to recover, or receive
reimbursement for, any compensation or profit you realize on the disposition of
Shares received for Restricted Units [or Additional Restricted Units] to the
extent that the Company has a right of recovery or reimbursement under
applicable securities laws.

16.Plan Terms Govern. The vesting and redemption of Restricted Units [or
Additional Restricted Units], the disposition of any Shares received for
Restricted Units [or Additional Restricted Units], the treatment of gain on the
disposition of these Shares, [and the treatment of Dividend Equivalents] are
subject to the provisions of the Plan and any rules that the Committee may
prescribe. The Plan document, as may be amended from time to time, is
incorporated into this Agreement. Capitalized terms used in this Agreement have
the meaning set forth in the Plan, unless otherwise stated in this Agreement. In
the event of any conflict between the terms of the Plan and the terms of this
Agreement, the Plan will control. By accepting the Award, you acknowledge that
the Plan and the Plan prospectus, as in effect on the date of this Agreement,
have been made available to you for your review.

17.Personal Data.

--------------------------------------------------------------------------------



a.By entering into this Agreement, and as a condition of the grant of the
Restricted Units, you expressly consent to the collection, use, and transfer of
personal data as described in this Section to the full extent permitted by and
in full compliance with applicable law.

 

b.You understand that your local employer holds, by means of an automated data
file, certain personal information about you, including, but not limited to,
name, home address and telephone number, date of birth, social insurance number,
salary, nationality, job title, any shares or directorships held in the Company,
details of all restricted units or other entitlement to shares awarded,
canceled, exercised, vested, unvested, or outstanding in your favor, for the
purpose of managing and administering the Plan (“Data”).

 

c.You further understand that part or all of your Data may be also held by the
Company or its Affiliates, pursuant to a transfer made in the past with your
consent, in respect of any previous grant of restricted units or awards, which
was made for the same purposes of managing and administering of previous
award/incentive plans, or for other purposes.

 

d.You further understand that your local employer will transfer Data to the
Company or its Affiliates among themselves as necessary for the purposes of
implementation, administration, and management of your participation in the
Plan, and that the Company or its Affiliates may transfer data among themselves,
and/or each, in turn, further transfer Data to any third parties assisting the
Company in the implementation, administration, and management of the Plan (“Data
Recipients”).

 

e.You understand that the Company or its Affiliates, as well as the Data
Recipients, are or may be located in your country of residence or elsewhere,
such as the United States. You authorize the Company or its Affiliates, as well
as the Data Recipients, to receive, possess, use, retain, and transfer Data in
electronic or other form, for the purposes of implementing, administering, and
managing your participation in the Plan, including any transfer of such Data, as
may be required for the administration of the Plan and/or the subsequent holding
of Shares on your behalf, to a broker or third party with whom the Shares may be
deposited.

 

f.You understand that you may show your opposition to the processing and
transfer of your Data, and, may at any time, review the Data, request that any
necessary amendments be made to it, or withdraw your consent herein in writing
by contacting the Company. You further understand that withdrawing consent may
affect your ability to participate in the Plan.

 

18.Discretionary Nature and Acceptance of Award. By accepting this Award, you
agree to be bound by the terms of this Agreement and acknowledge that:

a.The Company (and not your local employer) is granting your Restricted Units
[and Additional Restricted Units]. Furthermore, this Agreement is not derived
from any preexisting labor relationship between you and the Company, but rather
from a mercantile relationship.

--------------------------------------------------------------------------------



 

b.The Company may administer the Plan from outside your country of residence and
United States law will govern all Restricted Units [and Additional Restricted
Units] granted under the Plan.

 

c.Benefits and rights provided under the Plan are wholly discretionary and,
although provided by the Company, do not constitute regular or periodic
payments.

 

d.The benefits and rights provided under the Plan are not to be considered part
of your salary or compensation under your employment with your local employer
for purposes of calculating any severance, resignation, redundancy or other end
of service payments, vacation, bonuses, long-term service awards,
indemnification, pension or retirement benefits, or any other payments, benefits
or rights of any kind. You waive any and all rights to compensation or damages
as a result of the termination of employment with your local employer for any
reason whatsoever insofar as those rights result, or may result, from the loss
or diminution in value of such rights under the Plan or your ceasing to have any
rights under, or ceasing to be entitled to any rights under, the Plan as a
result of such termination.

 

e.The grant of Restricted Units [and Additional Restricted Units] hereunder, and
any future grant of Restricted Units [or Additional Restricted Units] under the
Plan, is entirely voluntary, and at the complete discretion of the Company.
Neither the grant of the Restricted Units, [the Additional Restricted Units] nor
any future grant by the Company will be deemed to create any obligation to make
any future grants, whether or not such a reservation is explicitly stated at the
time of such a grant. The Company has the right, at any time and/or on an annual
basis, to amend, suspend or terminate the Plan; provided, however, that no such
amendment, suspension, or termination will adversely affect your rights
hereunder.

 

f.The Plan will not be deemed to constitute, and will not be construed by you to
constitute, part of the terms and conditions of employment. Neither the Company
nor your local employer will incur any liability of any kind to you as a result
of any change or amendment, or any cancellation, of the Plan at any time.

 

g.Participation in the Plan will not be deemed to constitute, and will not be
deemed by you to constitute, an employment or labor relationship of any kind
with the Company.

19.Limitations. Nothing in this Agreement or the Plan gives you any right to
continue in the employ of the Company or any of its Affiliates or to interfere
in any way with the right of the Company or any Affiliate to terminate your
employment at any time. Payment of your Restricted Units [and Additional
Restricted Units] is not secured by a trust, insurance contract or other funding
medium, and you do not have any interest in any fund or specific asset of the
Company by reason of this Award or the account established on your behalf. You
have no rights as a shareowner of the Company pursuant to the Restricted Units
[or Additional Restricted Units] until Shares are actually delivered to you.

--------------------------------------------------------------------------------



20.Incorporation of Other Agreements. This Agreement and the Plan constitute the
entire understanding between you and the Company regarding the Restricted Units.
This Agreement supersedes any prior agreements, commitments or negotiations
concerning the Restricted Units [and the Additional Restricted Units].

21.Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of the other provisions
of the Agreement, which will remain in full force and effect. Moreover, if any
provision is found to be excessively broad in duration, scope or covered
activity, the provision will be construed so as to be enforceable to the maximum
extent compatible with applicable law.

22.Governing Law. The Plan, this Agreement, and all determinations made and
actions taken under the Plan or this Agreement shall be governed by the internal
substantive laws, and not the choice of law rules, of the State of Delaware and
construed accordingly, to the extent not superseded by applicable federal law.

23.Agreement Changes. The Company reserves the right to change the terms of this
Agreement and the Plan without your consent to the extent necessary or desirable
to comply with the requirements of Code section 409A, the Treasury regulations
and other guidance thereunder.

24.Acknowledgements. By accepting this Agreement, you agree to the following:
(i) you have carefully read, fully understand and agree to all of the terms and
conditions described in this Agreement, the Plan, the Plan’s prospectus and all
accompanying documentation; and (ii) you understand and agree that this
Agreement and the Plan constitute the entire understanding between you and the
Company regarding the Restricted Units, and that any prior agreements,
commitments or negotiations concerning the Restricted Units are replaced and
superseded.

25.Award Acceptance. To retain this Award, you must accept it by signing the
Agreement below and, by signing this Agreement, you will be deemed to consent to
the application of the terms and conditions set forth in this Agreement and the
Plan. If you do not wish to accept this Award, you must contact Honeywell
International Inc., Executive Compensation/AB-1D, 101 Columbia Road, Morristown,
New Jersey 07962 in writing within thirty (30) days of the Award Date.

 

I Accept:

             

Signature

Date

 

--------------------------------------------------------------------------------